      Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 1 of 30. PageID #: 1



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO


NEURO-COMMUNICATION                             Case No.: 4:20-cv-1275
SERVICES, INC. d/b/a HEARING
INNOVATIONS, individually and
on behalf of all others similarly situated,     CLASS ACTION COMPLAINT

      Plaintiff,
                                                DEMAND FOR JURY TRIAL
v.

THE CINCINNATI INSURANCE
COMPANY; THE CINCINNATI
CASUALTY COMPANY; AND THE
CINCINNATI INDEMNITY COMPANY,

      Defendants.


      Plaintiff Neuro-Communications Service d/b/a Hearing Innovations (“Plaintiff”

or “Hearing Innovations”) brings this case on behalf of itself and all others similarly

situated, against Defendants The Cincinnati Insurance Company, The Cincinnati

Casualty Company, and The Cincinnati Indemnity Company (“Defendants”), and

alleges as follows:

                            NATURE OF THE ACTION

      1.     Hearing Innovations provides comprehensive hearing and balance care

for patients of all ages. Hearing Innovations takes pride in meeting the needs of all

its patients, including their overall health.

      2.     Like many audiology practices in Ohio, Hearing Innovations was forced

to significantly curtail its practice due to COVID-19 (also known as the “Coronavirus”

or “SARS-CoV-2”), and the civil authority orders issued by the Governor of Ohio and

the Ohio Department of Health (the “Ohio Civil Authority Orders”), as well as

guidance issued by the American Academy of Audiology.
       Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 2 of 30. PageID #: 2




       3.    Hearing Innovations sought to protect itself – and believed that it had

protected itself – in the event that its operations were suspended or reduced for

reasons outside of its control beyond just damage to the physical premises (such as

fire), by purchasing an “all-risk” property CinciPak Policy through Defendants (the

“Building and Personal Property Coverage Form”). See Exhibit A. An “all-risk”

property policy provides broad coverage for losses resulting from any cause unless

expressly excluded.

       4.    Among other coverages, the Building and Personal Property Coverage

Form specifically includes coverage for Business Income for twelve (12) months of

actual loss sustained and Extra Expenses incurred. The policy also provides

“Extended Business Income” coverage for reduction of Business Income and for Extra

Expenses even once operations are resumed as well as coverage for action of Civil

Authority for thirty (30) days.

       5.    The Building and Personal Property Coverage Form purchased by

Plaintiff do not include, and are not subject to, any exclusion for losses caused by

viruses or pandemics. Had Defendants, as the drafters of the policy, wanted to

exclude the risks of a virus or a pandemic, and related issues, like civil authority

orders and social distancing, it could easily have done so in plain text like other

insurance companies purport to do (without trying to retroactively rewrite their

policies).

       6.    Notwithstanding, when Plaintiff suffered an actual loss of Business

Income and incurred Extra Expenses as a result of a covered cause of loss, Defendants



                                         2
      Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 3 of 30. PageID #: 3




wrongfully – and in direct contravention of the policy – denied Plaintiff’s insurance

claim. See Exhibit B. Plaintiff is not alone. Defendants have systematically refused

to pay all its insureds under its Business Income, Extra Expense, Extended Business

Income, and Civil Authority coverages for losses suffered related to COVID-19.

                                     PARTIES

      7.     Plaintiff Hearing Innovations is a corporation registered in Ohio with

its principal places of business in Boardman, Ohio and Youngstown, Ohio. Hearing

Innovations provides audiology and related hearing and balance services to its

patients, many of which are elderly or are at high risk of severe illness from COVID-

19.

      8.     Defendants are all headquartered in, and citizens of, Ohio. Defendants

at all relevant times sold and issued insurance policies in the State of Ohio and

throughout the country, including, without limitation, to Hearing Innovations.

                          JURISDICTION AND VENUE

      9.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(d) because (a) the Classes consist of at least 100 members; (b) at least one class

members is not a citizen of Ohio; and (c) the amount in controversy exceeds

$5,000,000 exclusive of interest and costs.

      10.    This Court has personal jurisdiction over Defendants, because a

substantial portion the alleged wrongdoing occurred in the state of Ohio, and

Defendants have sufficient contacts with the state of Ohio. Venue is proper in this

District under 28 U.S.C. § 1391(b)(3) because a substantial portion of the acts and

conduct giving rise to the claims occurred within the District.

                                          3
      Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 4 of 30. PageID #: 4




                            FACTUAL BACKGROUND

       11.    Plaintiff pays an annual premium of $2,279 to Defendants, who issued

to Plaintiff a Policy No. ECP 055 17 19 / EBA 055 17 19, for the annual period

beginning September 14, 2019. Plaintiff performed all its obligations under the

Policy, including the payment of premiums. The covered premises are located at 755

Boardman Canfield Rd Ste C1, Boardman, Ohio, 44512-4387; and 4300 Belmont Ave,

Youngstown, Ohio, 44505-1084.

       12.    Some insurance policies cover specific and identified risks, such as

hurricanes or fires. However, most property policies, including those sold by

Defendants, are “all-risk” policies. These types of policies cover all risks of loss, and

only exclude narrow and specifically enumerated risks.

       13.    In the Building and Personal Property Coverage Form (the policy issued

to Plaintiff), Defendants agreed to pay “for direct ‘loss’ to Covered Property at the

‘premises’ caused by or resulting from any Covered Cause of Loss.” A Covered Cause

of Loss is defined as “direct ‘loss’” except those that are expressly and specifically

excluded or limited. See Exhibit A, Building and Personal Property Coverage Form,

at A.3. A “loss” is defined as “accidental physical loss or accidental physical damage.”

Id. at G.8.

       14.    Losses due to COVID-19 and the Ohio Civil Authority Orders are a

Covered Cause of Loss under Defendants’ policies with the Building and Personal

Property Coverage Form because they constitute direct “loss” and are not otherwise

excluded.



                                           4
      Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 5 of 30. PageID #: 5




      15.    In the Building and Personal Property Coverage Form, apart from

general coverage, as part of additional coverages, Defendants agreed to pay for

Plaintiff’s actual loss of Business Income sustained due to the suspension of Plaintiff’s

operations. Specifically, the Policy provides:




See Exhibit A, Building and Personal Property Coverage Form, at A.5.b.(1).

      16.    The Building and Personal Property Coverage Form further includes

Extra Expense coverage which covers “necessary expenses you sustain . . .during the

‘period of restoration’ that you would not have sustained if there had been no direct

‘loss’ to property caused by or resulting from a Covered Cause of Loss.” See Exhibit

A, Building and Personal Property Coverage Form, at A.5.b.(2).

      17.    The Building and Personal Property Coverage Form also includes Civil

Authority coverage, under which Defendants agreed to pay for the actual loss of

Business Income sustained when access to the scheduled premises is prohibited by


                                           5
       Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 6 of 30. PageID #: 6




order of a civil authority as the direct result of a Covered Cause of Loss to property

in the immediate area. See Exhibit A, Building and Personal Property Coverage

Form, at A.5.b.(3) (“[w]hen a Covered Cause of Loss causes damage to property other

than Covered Property at a ‘premises’, we will pay for the actual loss of ‘Business

Income’ and necessary Extra Expense you sustain caused by action of civil authority

that prohibits access to the ‘premises’...”).

       18.    The Building and Personal Property Coverage Form also provides

Extended Business Income coverage which provides that Defendants “will pay for

actual loss of ‘Business Income’ you sustain and Extra Expense you incur” after

“‘operations’ are resumed[.]” See Exhibit A, Building and Personal Property Coverage

Form, at A.5.b.(6). This additional coverage has been extended to last for 12

consecutive months after operations are resumed. See FORM FCP 206 05 16.

Extended Business Income coverage is meant to provide coverage for lost Business

Income during the time it takes a business to bounce back from the suspension of its

business operations once it restarts.

       19.    Moreover, not only are Business Income and the related coverages

provided for in the Building and Personal Property Coverage Form, but an

endorsement entitled Business Income (And Extra Expense) Coverage Form (FORM

FA 213 05 16) is also affixed to the Policy and further provides for these coverages.

See also Exhibit B (“Additionally, the Policy at Form FA 213 05 16 provides separate

Business Income and Extra Expense coverage provisions[.]”).




                                                6
      Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 7 of 30. PageID #: 7




      20.    As explained below, the proliferation of COVID-19 throughout the State

of Ohio and throughout the Mahoning Valley, and the related Ohio Civil Authority

Orders issued by local, state, and federal authorities constitute a Covered Cause of

Loss triggering the Business Income, Extra Expense, Civil Authority, and Extended

Business Income provisions of the Building and Personal Property Coverage Form,

and of Form FA 213 05 16.

   A. Covered Cause of Loss

      1.     COVID-19

      21.    On January 30, 2020, the World Health Organization (“WHO”) declared

the COVID-19 outbreak a “Public Health Emergency of International Concern.”1

Later, on March 11, 2020, the WHO declared COVID-19 a global health pandemic.

On March 13, 2020, President Trump declared a national emergency in the face of a

growing public health and economic crisis due to the COVID-19 global pandemic.

      22.    In the State of Ohio alone, there have been over 38,000 confirmed cases

of COVID-19, and approximately 2,400 related deaths.2 In Mahoning County, where

Hearing Innovations is located, there have been over 1,500 confirmed cases of

COVID-19, and 195 deaths.3




1https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-

meeting-of-the-international-health-regulations-(2005)-emergency-committee-
regarding-the-outbreak-of-novel-coronavirus-(2019-ncov) (last visited June 10, 2020).
2https://coronavirus.ohio.gov/wps/portal/gov/covid-19/dashboards/overview

(last visited June 9, 2020).
3 Id.


                                         7
      Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 8 of 30. PageID #: 8




      23.      Published research suggests that the virus that causes COVID-19

remains stable and transmittable for up to three hours in aerosols, up to four hours

on copper, up to twenty-four hours on cardboard, and up to two to three days on

plastic and stainless steel.4

      2.       Ohio Civil Authority Orders

      24.      The presence and physical spread of this deadly virus and the pandemic

have caused civil authorities to issue orders requiring the suspension of businesses,

including civil authorities with jurisdiction over Plaintiff’s practice, to slow down the

deadly and dangerous spread of COVID-19. Nearly every state in the country,

including Ohio, has or had an order restricting the operation of non-essential

businesses.

      25.      These Ohio Civil Authority Orders include:

            a. On March 9, 2020, Ohio Governor Mike DeWine issued Executive Order

               No. 2020-01D, “Declaring A State of Emergency”. The March 9 Order

               declared a “state of emergency...for the entire State to protect the well-

               being of the citizens of the Ohio from the dangerous effects of COVID-

               19.”

            b. On March 17, 2020, Director of Ohio Department of Health Amy Acton

               issued the “Director’s Order for the Management of Non-essential




4https://www.nih.gov/news-events/nih-research-matters/study-suggests-new-

coronavirus-may-remain-surfaces-days (last visited June 10, 2020).
                                            8
      Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 9 of 30. PageID #: 9




               Surgeries and Procedures throughout Ohio”.5 The March 17 Order

               stated that “all non-essential or elective surgeries and procedures that

               utilized PPE should be concluded.”

            c. On March 22, 2020, Director of Ohio Department of Health Amy Acton

               issued the “Director’s Stay Safe Ohio Order”. Under the March 22 Order

               “all individuals currently living within the State of Ohio are ordered to

               stay at home” unless an exception applies, and “[a]ll persons may leave

               their homes or place of residence only to participate in activities,

               businesses or operations as permitted in this Order.”

      26.      In addition, on March 22, 2020, the American Academy of Audiology’s

Executive Committee stating that “[a]udiology practices are ‘non-essential’”

recommending “[t]he most important thing we can do to protect our patients right

now is to shut our physical doors.”6 In addition, the Centers for Disease Control and

Prevention (“CDC”) have made similar recommendations to postpone elective and

non-urgent visits.

      27.      As a result of COVID-19, the Ohio Civil Authority Orders, the direction

from the American Academy of Audiology, as well as information from other sources,

including the Ohio Department of Health, Plaintiff ceased almost all its operations

on March 23, 2020 and only resumed some operations on May 4, 2020.

      3.       Impact of COVID-19 and Ohio Civil Authority Orders


5 https://www.wksu.org/post/coronavirus-orders-issued-ohio (last visited June 10,
2020).
6 https://www.audiology.org/message-academy-executive-committee-0 (last visited

June 10, 2020).
                                            9
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 10 of 30. PageID #: 10




      28.    Hearing Innovations and the proposed Classes defined below have

suffered an actual loss of Business Income and incurring Extra Expenses due to the

suspension of operations. In the case of Hearing Innovations, it had been forced to

almost entirely cease business activities.

      29.    The presence of COVID-19 and the Ohio Civil Authority Orders (and

similar civil authority orders) constitute a Covered Cause of Loss, as they constitute

“accidental physical loss or accidental physical damage.”

      30.    Moreover, the suspension of Plaintiff’s operation was caused by

“accidental physical loss or accidental physical damage” in the form of both a loss of

access to the property for business purposes caused by COVID-19, and the Ohio Civil

Authority Orders and the actual damage in the form of the likely physical presence

of COVID-19 on or within the property.

      31.    Hearing Innovations is aware that at least one of its patients died as a

result of COVID-19 shortly after being seen at the premises. Another patient had

COVID-19 and had to be treated at the hospital. Plaintiff’s main patient population

is over the age of 70 and is in a high-risk category for death due to COVID-19.

      32.    Plaintiff reopened on May 4, 2020. Plaintiff has incurred expenses such

as purchasing masks, gloves, and plexiglass in order to reopen. After reopening,

Plaintiff had less than half its normal revenue.

      33.    COVID-19 and the Ohio Civil Authority Orders also implicated the Civil

Authority coverage, because:




                                             10
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 11 of 30. PageID #: 11




            a. COVID-19 caused direct damage to property other than Covered

               Property at the “premises”;

            b. Access to the area immediately surrounding the damaged property was

               prohibited (for their business purposes) by civil authority as a result of

               the damage;

            c. The action of civil authority was taken in response to dangerous physical

               conditions resulting from COVID-19;

            d. Plaintiff suffered an actual loss of Business Income and sustained Extra

               Expense caused by the action of the civil authority that prohibited access

               (for business purposes) to the “premises”.

      34.      Having suffered a necessary suspension of operations implicating

coverage, on or about March 23, 2020, Plaintiff submitted a claim to Defendants

under its policy. Without any true investigation, Defendants denied Plaintiff’s claim.

See Exhibit B.

      35.      Defendants based this denial primarily on:

            a. The alleged lack of “direct, physical loss”; and

            b. A purported lack of “evidence that the [civil authority] order was entered
               because of direct damage to property at other locations or dangerous
               physical conditions at other locations” and because “the order does not
               restrict access to the area immediately surrounding your premises”.

      36.      As summarized by Defendants:




                                             11
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 12 of 30. PageID #: 12




      37.    None of these purported reasons are credible bases for Defendants’

denial of Plaintiff’s claim. First, as described above, in the context of COVID-19 and

the Ohio Civil Authority Orders, there was a suspension of operations caused by

direct “loss” to Covered Property at the “premises” caused by or resulting from a

Covered Cause of Loss. That is all that is required to compel Defendants to provide

Business Income coverage. Second, it strains credibility for Defendants to assert that

the Ohio Civil Authority Orders were not entered because of COVID-19 around the

premises. Further, the Ohio Civil Authority Orders restricted (business) access to

Plaintiff’s premises.

      38.    The simple truth is that Defendants pre-determined its intent to deny

coverage for the COVID-19 pandemic (and related civil authority orders), despite the

complete absence, in the context of Business Income, Extra Expense, Extended

Business Income, or the Civil Authority coverage, of a virus or pandemic exclusion.

      39.    Defendants, as sophisticated insurance companies, knows how to

exclude viruses when they want to. Indeed, the Insurance Services Offices, Inc.

(“ISO”) developed a virus exclusion in the wake of the outbreak of Severe Acute

Respiratory Syndrome or “SARS” in the early 2000s. Defendants’ policy does not

contain any relevant exclusions for viruses even though such exclusions are now

commonplace.

      40.    In fact, the only reference to “viruses” in the entire policy are computer

viruses. See e.g., Ex. A at E.b.7.d.3 (“For the purpose of this Coverage Extension only,




                                          12
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 13 of 30. PageID #: 13




Covered Causes of Loss include a virus, harmful code or similar instruction

introduced into or enacted on a computer system...”).

      41.    Boiled to its essence, the subject matter of this case is simple.

Defendants have, on a widespread and class-wide basis, refused to provide Business

Income, Extra Expense, Civil Authority, and Extended Business Income coverage for

covered losses related to COVID19 and the related orders by civil authorities that

have required the suspension of operations no matter the language or scope of

coverage in any particular insurance policy.

                              CLASS ALLEGATIONS

      42.    Plaintiff brings this action individually and on behalf of the following

similarly situated classes (the “Classes”) pursuant to Rule 23(a), 23(b)(1), 23(b)(2),

23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure.

      43.    Plaintiff seeks to represent nationwide classes defined as follows:

                          Business Income Breach Class

      All persons and entities that: (a) had Business Income coverage under a
      property insurance policy without a virus exclusion issued by
      Defendants; (b) suffered a suspension of their operations related to
      COVID-19 or the Ohio Civil Authority Orders (or other civil authority
      order related to COVID-19) impacting the premises covered by their
      property insurance policy; (c) made a claim under their property
      insurance policy issued by Defendants; and (d) were denied Business
      Income coverage by Defendants.

                            Extra Expense Breach Class

      All persons and entities that: (a) had Extra Expense coverage under a
      property insurance policy without a virus exclusion issued by
      Defendants; (b) suffered a suspension of their operations related to
      COVID-19 or the Ohio Civil Authority Orders (or other civil authority
      order related to COVID-19) impacting the premises covered by their

                                          13
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 14 of 30. PageID #: 14




      property insurance policy and incurred Extra Expenses; (c) made a claim
      under their property insurance policy issued by Defendants; and (d)
      were denied Extra Expense coverage by Defendants.

                              Civil Authority Breach Class

      All persons and entities that: (a) had Civil Authority coverage under a
      property insurance policy without a virus exclusion issued by
      Defendants; (b) suffered a loss of Business Income or incurred Extra
      Expenses caused by an order of a civil authority that prohibited access
      to the premises covered by their property insurance policy as the result
      of damage caused by COVID-19 to property in the surrounding area of
      the insureds covered property; (c) made a claim under their property
      insurance policy issued by Defendants; and (d) were denied Civil
      Authority coverage by Defendants for the loss of Business Income.

                     Extended Business Income Breach Class

      All persons and entities that: (a) had Extended Business Income
      coverage under a property insurance policy without a virus exclusion
      issued by Defendants; (b) suffered a suspension of their operations
      related to COVID-19 or the Ohio Civil Authority Orders (or other civil
      authority order related to COVID-19) impacting the premises covered
      by their property insurance policy; (c) had a loss of “Business Income” or
      incurred “Extra Expenses” after reopening; (d) made a claim under their
      property insurance policy issued by Defendants; and (e) were denied
      Extended Business Income coverage by Defendants.

      44.    Plaintiff also seeks to represent nationwide declaratory judgment

classes defined as follows:

                 Business Income Declaratory Judgment Class

      All persons and entities with Business Income coverage under a
      property insurance policy without a virus exclusion issued by
      Defendants that suffered a suspension of their operations related to
      COVID-19 or the Ohio Civil Authority Orders (or other civil authority
      order related to COVID-19) impacting the premises covered by their
      property insurance policy.




                                          14
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 15 of 30. PageID #: 15




                  Extra Expense Declaratory Judgment Class

      All persons and entities with Extra Expense coverage under a property
      insurance policy without a virus exclusion issued by Defendants that
      suffered a suspension of their operations related to COVID-19 or the
      Ohio Civil Authority Orders (or other civil authority order related to
      COVID-19) impacting the premises covered by their property insurance
      policy and incurred Extra Expenses.

                  Civil Authority Declaratory Judgment Class

      All persons and entities with Civil Authority coverage under a property
      insurance policy without a virus exclusion issued by Defendants that
      suffered a loss of Business Income or incurred Extra Expense caused by
      an order of a civil authority that prohibited access to the premises
      covered by their property insurance policy as the result of damage
      caused by COVID-19 to property in the surrounding area of the insureds
      covered property.

            Extended Business Income Declaratory Judgment Class

      All persons and entities with Extended Business Income coverage under
      a property insurance policy without a virus exclusion issued by
      Defendants that suffered a suspension of their operations related to
      COVID-19 or the Ohio Civil Authority Orders (or other civil authority
      order related to COVID-19) impacting the premises covered by their
      property insurance policy and suffered a loss of Business Income or
      incurred Extra Expense after reopening.7

      45.    Excluded from the proposed Classes are Defendants, any parent

companies, subsidiaries, affiliates, officers, directors, legal representatives,

employees, co-conspirators, all governmental entities, and any judge, justice, or

judicial officer presiding over this matter, as well as members of their staff and

immediate families. Plaintiff reserves the right to amend the Class definitions

above or add appropriate subclasses during or following discovery.



7 The four Declaratory Judgment Classes together will be referred to as the
“Declaratory Judgment Classes.”
                                        15
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 16 of 30. PageID #: 16




      46.       This action is brought and may be properly maintained as a class

action. There is a well-defined community of interests in this litigation and the

members of the Classes are easily ascertainable.

      47.       The members in the proposed Classes are so numerous that individual

joinder of all members is impracticable, and the disposition of the claims of the

members of the Classes in a single action will provide substantial benefits to the

parties and the Court.

      48.       This action involves common questions, which predominate over

questions affecting individual members of the Classes, including (without

limitation):

               whether members of the Classes suffered a covered cause of loss based
                on the common policies issued by Defendants;

               whether COVID-19 (and/or an order of a civil authority related to
                COVID-19) constitutes a Covered Cause of Loss;

               whether Defendants’ Business Income coverage applies to a
                suspension of business operations caused by COVID-19 (and/or by an
                order of a civil authority related to COVID-19);

               whether Defendants’ Extra Expense coverage applies to Extra
                Expenses caused by COVID-19 (and/or by an order of a civil authority
                related to COVID-19);

               whether Defendants’ Extended Business Income coverage applies to a
                suspension of business operations caused by COVID-19 (and/or by an
                order of a civil authority related to COVID-19);

               whether a suspension of business operations caused by COVID-19
                (and/or by an order of a civil authority related to COVID-19) qualifies
                as a suspension of business operations caused by direct loss;




                                            16
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 17 of 30. PageID #: 17




               whether an order by a civil authority related to COVID-19 (including
                the Ohio Civil Authority Orders) qualifies an insured for Civil
                Authority coverage;

               whether members of the Classes sustained damages as a result of
                Defendants denying their claims made under the common policies; and

               whether Defendants breached their contracts of insurance by denying
                Class members’ Business Income, Extra Expense, Extended Business
                Income, and Civil Authority claims related to COVID-19.

      49.       Defendants engaged in a course of common conduct that gave rise to

the legal rights sought to be enforced by Plaintiff individually and on behalf of the

other members of the Classes. Identical business practices and harms are involved.

Individual questions, if any, are not prevalent in comparison to the numerous

common questions that dominate this action.

      50.       Plaintiff’s claims are typical of those of the members of the Classes

because they are based on the same underlying facts, events, and circumstances

relating to Defendants’ conduct, including the systematic denial of insurance

coverage related to Business Income insurance and COVID-19.

      51.       Plaintiff will fairly and adequately represent and protect the interests

of the Classes, has no interests incompatible with the interests of the Class

members, and has retained counsel competent and experienced in class action and

consumer protection litigation.

      52.       Class treatment is superior to other options for resolution of the

controversy because the relief sought for each member of the Classes is small

enough such that, absent representative litigation, it would be infeasible for many

members of the Classes to redress the wrongs done to them. Moreover,

                                            17
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 18 of 30. PageID #: 18




individualized litigation would create potential for inconsistent judgments on

identical issues and increase the delay and expense to the parties and the Court.

By contrast, the class action device presents far fewer management difficulties, and

provides the benefits of adjudication by a single court.

      53.    As a result of the foregoing, class treatment under Federal Rule of

Civil Procedure 23(b)(3) is appropriate.

      54.    Class treatment is also appropriate under Federal Rule of Civil

Procedure 23(b)(1). Plaintiff seeks class-wide adjudication related to Defendants’

Business Income, Extra Expense, Extended Business Income, and Civil Authority

coverages. The prosecution of separate actions by individual members of the Classes

would create a risk of inconsistent adjudications.

      55.    Class treatment is also appropriate under Federal Rule of Civil

Procedure 23(b)(2). Defendants acted or refused to act on grounds generally

applicable to Plaintiff and the other members of the Classes, thereby making

appropriate final injunctive and declaratory relief.

                              CLAIMS FOR RELIEF

      CLAIM I: BREACH OF CONTRACT - Business Income Coverage
(Plaintiff Individually and on Behalf of the Business Income Breach Class)

      56.    Plaintiff hereby realleges and incorporates by reference all allegations

raised in the preceding paragraphs as if fully stated herein.

      57.    Plaintiff brings this claim against Defendants individually and on behalf

of the members of the Business Income Breach Class.




                                           18
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 19 of 30. PageID #: 19




      58.    Plaintiff’s insurance policy, as well as those of the members of the

Business Income Breach Class, are contracts under which premiums were paid to

Defendants in exchange for promises to pay Plaintiff and the Business Income Breach

Class Members’ losses for claims covered by Defendants’ all-risk policy.

      59.    The Building and Personal Property Coverage Form states that

Defendants “will pay for the actual loss of ‘Business Income’ you sustain due to the

necessary ‘suspension’ of your ‘operations’ during the ‘period of restoration’. The

‘suspension’ must be caused by direct ‘loss’ to the property at ‘premises’…caused by

or result from a Covered Cause of Loss.”

      60.    “Suspension” means in relevant part: “[t]he slowdown or cessation of

…business activities[.]” and “Operations” is defined as “business activities occurring

at the ‘premises’” and “tenantability of the ‘premises.’”

      61.     “Business Income” is defined as “Net Income (net profit or loss before

income taxes) that would have been earned or incurred” and “[c]ontinuing normal

operating expenses sustained, including payroll.”

      62.    Period of Restoration is:




                                           19
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 20 of 30. PageID #: 20




      63.    COVID-19, and/or orders of civil authority related to COVID-19 (like the

Ohio Civil Authority Orders) caused a “direct loss” to property at a covered premises

under the Plaintiff’s policy, and the policies of the other Business Income Breach

Class members, by denying use of and damaging the property, and by causing a

necessary suspension and reduction of operations during a period of restoration.

      64.    Losses caused by COVID-19, and/or orders of civil authority related to

COVID-19 (like the Ohio Civil Authority Orders) thus triggered the Business Income

provision of Plaintiff’s and the other members of the Business Income Breach Class’

insurance policies.

      65.    Plaintiff and the members of the Business Income Breach Class have

complied with all applicable provisions of their policies.

      66.    Plaintiff and the members of the Business Income Breach Class made

timely claims under their property insurance policies issued by Defendants.

      67.    Defendants have breached their coverage obligations under Plaintiff

and the Business Income Breach Class Members’ policies by denying coverage for any

Business Income losses incurred in connection with the COVID-19 and/or orders of

civil authority related to COVID-19 (like the Ohio Civil Authority Orders).

      68.    As a direct and proximate result of Defendants’ breaches, Plaintiff and

the members of the Business Income Breach Class have sustained damages for which

Defendants are liable, in an amount to be established at trial.




                                          20
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 21 of 30. PageID #: 21




      CLAIM II: BREACH OF CONTRACT – Extra Expense Coverage
 (Plaintiff Individually and on Behalf of the Extra Expense Breach Class)

      69.    Plaintiff hereby realleges and incorporates by reference all allegations

raised in the preceding paragraphs as if fully stated herein.

      70.    Plaintiff brings this claim against Defendants individually and on behalf

of the members of the Extra Expense Breach Class.

      71.    Plaintiff’s insurance policy, as well as those of the members of the Extra

Expense Breach Class, are contracts under which premiums were paid to Defendants

in exchange for promises to pay Plaintiff and the Extra Expense Breach Class

Members’ losses for claims covered by Defendants’ all-risk policy.

      72.    The Building and Personal Property Coverage Form states that

Defendants “will pay Extra Expense you sustain during the ‘period of restoration.’

Extra Expense means necessary expenses you sustain . . . during the ‘period of

restoration’ that you would not have sustained if there had been no direct ‘loss’ to

property caused by or resulting from a Covered Cause of Loss.”

      73.    COVID-19, and/or orders of civil authority related to COVID-19 (like the

Ohio Civil Authority Orders) caused “direct loss” to the “Covered Property” under the

Plaintiff’s policy, and the policies of the other Extra Expense Breach Class members,

by denying use of and damaging the Covered Property, and by causing a necessary

suspension and reduction of operations during a period of restoration.




                                          21
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 22 of 30. PageID #: 22




      74.    Losses caused by COVID-19, and/or orders of civil authority related to

COVID-19 (like the Ohio Civil Authority Orders) thus triggered the Extra Expense

provision of Plaintiff’s and the other members of the Extra Expense Breach Class’

insurance policies.

      75.    Plaintiff and the members of the Extra Expense Breach Class have

complied with all applicable provisions of their policies.

      76.    Plaintiff and the members of the Extra Expense Breach Class made

timely claims under their property insurance policies issued by Defendants.

      77.    Defendants have breached their coverage obligations under Plaintiff

and the Extra Expense Breach Class Members’ policies by denying coverage for any

Extra Expenses incurred in connection with the COVID-19 and/or orders of civil

authority related to COVID-19 (like the Ohio Civil Authority Orders).

      78.    As a direct and proximate result of Defendants’ breaches, Plaintiff and

the members of the Extra Expense Breach Class have sustained damages for which

Defendants are liable, in an amount to be established at trial.

       CLAIM III: BREACH OF CONTRACT – Civil Authority Coverage
      (Plaintiff Individually and on Behalf of the Civil Authority Breach
                                     Class)

      79.    Plaintiff hereby realleges and incorporates by reference all allegations

raised in the preceding paragraphs as if fully stated herein.

      80.    Plaintiff brings this claim against Defendants individually and on behalf

of the members of the Civil Authority Breach Class.




                                          22
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 23 of 30. PageID #: 23




      81.    Plaintiff’s policy, as well as those of the members of the Civil Authority

Breach Class, are contracts under which premiums were paid to Defendants in

exchange for promises to pay Plaintiff and the Civil Authority Breach Class Members’

losses for claims covered by the policy.

      82.    Plaintiff’s policy, as well as those of the members of the Civil Authority

Breach Class are extended to apply to:




      83.    COVID-19 caused the Governor of the State of Ohio and the Ohio

Department of Health to issue the Ohio Civil Authority Orders, which prohibited

access to Plaintiff and the Civil Authority Breach Class Members’ scheduled premises

based on damage to property in the surrounding area of the scheduled premise.

      84.    Losses caused by COVID-19 thus triggered the Civil Authority provision

of Plaintiff and the Civil Authority Breach Class Members’ insurance policies.

      85.    Plaintiff and the Civil Authority Breach Class Members have complied

with all applicable provisions of their policies.


                                           23
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 24 of 30. PageID #: 24




       86.     Plaintiff and the Civil Authority Breach Class Members made timely

claims under their property insurance policies issued by Defendants.

       87.     Defendants have breached their coverage obligations under Plaintiff

and the Civil Authority Breach Class Members’ policies by denying coverage for any

Civil Authority losses incurred in connection with the COVID-19 and/or orders of civil

authority related to COVID-19 (like the Ohio Civil Authority Orders).

       88.     As a direct and proximate result of Defendants’ breaches, Plaintiff and

the Civil Authority Breach Class Members have sustained damages for which

Defendants are liable, in an amount to be established at trial.

    CLAIM IV: BREACH OF CONTRACT – Extended Business Income
                                 Coverage
  (Plaintiff Individually and on Behalf of the Extended Business Income
                               Breach Class)

       89.     Plaintiff hereby realleges and incorporates by reference all allegations

raised in the preceding paragraphs as if fully stated herein.

       90.     Plaintiff brings this claim against Defendants individually and on behalf

of the members of the Extended Business Income Breach Class.

       91.     Plaintiff’s insurance policy, as well as those of the members of the

Extended Business Income Breach Class, are contracts under which premiums were

paid to Defendants in exchange for promises to pay Plaintiff and the Extended

Business Income Breach Class Members’ losses for claims covered by Defendants’ all-

risk policy.




                                           24
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 25 of 30. PageID #: 25




      92.    The Building and Personal Property Coverage Form states that

Defendants will pay for actual loss of “‘Business Income’ you sustain and Extra

Expense you incur” after “‘operations’ are resumed[.]” COVID-19, and/or orders of

civil authority related to COVID-19 (like the Ohio Civil Authority Orders) caused

actual loss of Business Income and Extra Expenses. Plaintiff and the members of the

Extended Business Income Breach Class continue to incur loss of Business Income

and to sustain Extra Expenses even once operations are resumed.

      93.    Losses caused by COVID-19, and/or orders of civil authority related to

COVID-19 (like the Ohio Civil Authority Orders) thus triggered the Extended

Business Income provision of Plaintiff’s and the other members of the Business

Income Breach Class’ insurance policies.

      94.    Plaintiff and the members of the Extended Business Income Breach

Class have complied with all applicable provisions of their policies. Plaintiff and the

members of the Extended Business Income Breach Class made timely claims under

their property insurance policies issued by Defendants.

      95.    Defendants have breached their coverage obligations under Plaintiff

and the Extended Business Income Breach Class Members’ policies by denying

coverage for any Extended Business Income losses incurred in connection with the

COVID-19 and/or orders of civil authority related to COVID-19 (like the Ohio Civil

Authority Orders).




                                           25
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 26 of 30. PageID #: 26




      96.    As a direct and proximate result of Defendants’ breaches, Plaintiff and

the members of the Extended Business Income Breach Class have sustained damages

for which Defendants are liable, in an amount to be established at trial.

  CLAIM V: DECLARATORY JUDGMENT – DECLARATORY JUDGMENT
     (Claim Brought on Behalf of the Declaratory Judgment Classes)

      97.    Plaintiff hereby realleges and incorporates by reference all allegations

raised in the preceding paragraphs as if fully stated herein.

      98.    Plaintiff brings this claim against Defendants individually and on behalf

of the members of the Declaratory Judgment Classes.

      99.    Plaintiff’s policy, as well as those of the members of the Declaratory

Judgment Classes, are contracts under which premiums were paid to Defendants in

exchange for promises to pay losses for claims covered by their insurance policies.

      100.   Plaintiff and the members of the Declaratory Judgment Classes have

complied with all applicable provisions of the policies.

      101.   Defendants have denied claims related to COVID-19 and/or orders of

civil authority related to COVID-19 (like the Ohio Civil Authority Orders) on a

uniform and class wide basis, without individual bases or investigations, such that

the Court can render declaratory judgment irrespective of whether members of the

Declaratory Judgment Classes have filed a claim.




                                          26
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 27 of 30. PageID #: 27




      102.   An actual case or controversy exists regarding Plaintiff and the

Declaratory Judgment Class Members’ rights and Defendants’ obligations under the

policies to provide reimbursements for the full amount of losses incurred by Plaintiff

and the Declaratory Judgment Classes Members in connection with COVID-19 and/or

orders of civil authority related to COVID-19 (like the Ohio Civil Authority Orders).

      103.   Pursuant to 28 U.S.C. § 2201, Plaintiff and the Business Income

Declaratory Judgment Class Members seek a declaratory judgment from this Court

declaring the following:

             a. Plaintiff and the Business Income Declaratory Judgment Class
                Members’ Business Income losses incurred in connection with
                necessary interruption of their businesses due to the presence of
                COVID-19 and/or orders of civil authority related to COVID-19 (like
                the Ohio Civil Authority Orders) are insured losses under their
                policies; and

             b. Defendants are obligated to pay Plaintiff and the Business Income
                Declaratory Judgment Class Members for the full amount of the
                Business Income losses incurred and to be incurred in connection
                with the period of restoration and the necessary interruption of their
                businesses stemming from the presence of COVID-19 and/or orders
                of civil authority related to COVID-19 (like the Ohio Civil Authority
                Orders).

      104.   Pursuant to 28 U.S.C. § 2201, Plaintiff and the Extra Expense

Declaratory Judgment Class Members seek a declaratory judgment from this Court

declaring the following:

             a. Plaintiff and the Extra Expense Declaratory Judgment Class
                Members’ Extra Expenses incurred in connection with necessary
                interruption of their businesses due to the presence of COVID-19
                and/or orders of civil authority related to COVID-19 (like the Ohio
                Civil Authority Orders) are insured losses under their policies; and




                                         27
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 28 of 30. PageID #: 28




             b. Defendants are obligated to pay Plaintiff and the Extra Expense
                Declaratory Judgment Class Members for the full amount of the
                Extra Expenses incurred and to be incurred in connection with the
                period of restoration and the necessary interruption of their
                businesses stemming from the presence of COVID-19 and/or orders
                of civil authority related to COVID-19 (like the Ohio Civil Authority
                Orders).

      105.   Pursuant to 28 U.S.C. § 2201, Plaintiff and the Civil Authority

Declaratory Judgment Class Members seek a declaratory judgment from this Court

declaring the following:

             a. Plaintiff and the Civil Authority Declaratory Judgment Class
                Members’ Business Income losses caused by an order of a civil
                authority that prohibited access to the premises covered by their
                property insurance policy as the result of damage caused by COVID-
                19 to property in the surrounding area of the insureds covered
                property are insured losses under their policies; and

             b. Defendants are obligated to pay Plaintiff and the Civil Authority
                Declaratory Judgment Class for the full amount of the Business
                Income losses incurred and to be incurred caused by an order of a
                civil authority that prohibited access to the premises covered by their
                property insurance policy as the result of damage caused by COVID-
                19 to property in the surrounding area of the insureds covered
                property.

      106.   Pursuant to 28 U.S.C. § 2201, Plaintiff and the Extended Business

Income Declaratory Judgment Class Members seek a declaratory judgment from this

Court declaring the following:

             a. Plaintiff and the Extended Business Income Declaratory Judgment
                Class Members’ Business Income losses and Extra Expenses during
                the period when operations resumed incurred in connection with
                necessary interruption of their businesses due to the presence of
                COVID-19 and/or orders of civil authority related to COVID-19 (like
                the Ohio Civil Authority Orders) are insured losses under their
                policies; and




                                          28
     Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 29 of 30. PageID #: 29




             b. Defendants are obligated to pay Plaintiff and the Extended Business
                Income Declaratory Judgment Class Members for the full amount of
                the Business Income losses and Extra Expenses losses incurred and
                to be incurred during the period when operations resumed in
                connection with necessary interruption of their businesses stemming
                from the presence of COVID-19 and/or orders of civil authority
                related to COVID-19 (like the Ohio Civil Authority Orders).

                            REQUEST FOR RELIEF

      WHEREFORE, Plaintiff, individually and on behalf of the Classes, respectfully

requests that the Court enter judgment against Defendants as follows:

      i.     Entering an order certifying each of the proposed Classes;

      ii.    Entering an order designating Plaintiff as Class Representative, and
             appointing Plaintiff’s undersigned attorneys as Counsel for the Classes;

      iii.   Entering judgment on Counts I, II, III, and IV in favor of Plaintiff, the
             Business Income Breach Class, the Extra Expense Breach Class, Civil
             Authority Breach Class; and Extended Business Income Breach Class
             and awarding damages for breach of contract in an amount to be
             determined at trial;

      iv.    Entering declaratory judgments on Count V in favor of Plaintiff and the
             Declaratory Judgment Classes (as set forth in Count V);

      v.     Ordering Defendants to pay both pre- and post-judgment interest on any
             amounts awarded;

      vi.    Ordering Defendants to pay reasonable attorneys’ fees and costs of suit;
             and

      vii.   Ordering such other and further relief as may be just and proper.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury on all claims so triable.


      Date: June 10, 2020                     /s/Gregory F. Coleman
                                              Gregory F. Coleman*
                                              GREG COLEMAN LAW
                                              First Tennessee Plaza
                                         29
Case: 4:20-cv-01275-BYP Doc #: 1 Filed: 06/10/20 30 of 30. PageID #: 30




                                       800 S. Gay Street, Suite 1100
                                       Knoxville, TN 37929
                                       T: 865-247-0080
                                       F: 865-522-0049
                                       greg@gregcolemanlaw.com

                                       Shanon J. Carson*
                                       Y. Michael Twersky*
                                       BERGER MONTAGUE PC
                                       1818 Market Street, Suite 3600
                                       Philadelphia, PA 19103
                                       scarson@bm.net
                                       mitwersky@bm.net
                                       T: 215-875-4656

                                       Daniel K. Bryson*
                                       Patrick M. Wallace*
                                       WHITFIELD BRYSON LAW LLP
                                       900 W. Morgan Street
                                       Raleigh, NC 27605
                                       T: 919-600-5000
                                       F: 919-600-5035
                                       dan@whitfieldbryson.com
                                       pat@whitfieldbryson.com

                                       *pro hac vice forthcoming

                                       Attorneys for Plaintiff and the putative
                                       classes




                                  30
